 Case 1:19-cr-00039-RJD Document 1 Filed 11/29/18 Page 1 of 5 PageID #: 1




AB:FJN


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                X


UNITED STATES OF AMERICA                                 COMPLAINT


           - against -                                  (T. 18, U.S.C., § 2252(a)(4)(B))

KEVIN BELL,                                              Case No. 18-M-1156


                         Defendant.


                                                X


EASTERN DISTRICT OF NEW YORK,SS:

              Krista Cousins, being duly sworn, deposes and states that she is a Special

Agent with the U.S. Department of Homeland Security, Homeland Security Investigations,

duly appointed according to law and acting as such.

              On or about November 28, 2018,the defendant KEVIN BELL did knowingly

possess one or more books, magazines, periodicals, films, video tapes, and other matter

which contain any visual depiction, the production of such visual depiction having involved

the use of one or more minors engaging in sexually explicit conduct and such visual

depiction was ofsuch conduct,that has been mailed, and has been shipped and transported

using any means and facility ofinterstate and foreign commerce and in and affecting

interstate and foreign commerce, and which was produced using materials which have been

mailed and so shipped and transported, by any means including by computer.

              (Title 18, United States Code, Section 2252(a)(4)(B)).

             1.          The source of your deponent's information and the grounds for her belief
  Case 1:19-cr-00039-RJD Document 1 Filed 11/29/18 Page 2 of 5 PageID #: 2




are as follows:'

               2.     I have been a Special Agent with the United States Department of

Homeland Security, Homeland Security Investigations("HSI")since November 2017, and am

currently assigned to the New York Office. Since June 2018,1 have been assigned to the

Child Exploitation Investigation Unit. Prior to joining HSI,I was a Detective with the Minot

Police Department in Minot, North Dakota, where I investigated child exploitation crimes.

At HSI,I have been assigned to investigate violations of criminal law relating to the sexual

exploitation of children. I have gained expertise in this area through training in classes and

daily work related to conducting these types of investigations. As part of my responsibilities,

I have been involved in the investigation of numerous child pornography cases and have

reviewed thousands of photographs depicting children (less than 18 years of age) being

sexually exploited by adults. Through my experience in these investigations, I have become

familiar with methods of determining whether a child is a minor.

               3.     I am familiar with the information contained in this Complaint based on

my own personal participation in the investigation, my review of documents, my training and

experience and discussions that I have had with other law enforcement personnel concerning

the creation, distribution and proliferation of child pornography. Additionally, statements

attributable to individuals herein are set forth in sum and substance and in part.




       '       Because the purpose ofthis Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
  Case 1:19-cr-00039-RJD Document 1 Filed 11/29/18 Page 3 of 5 PageID #: 3




              4.     In or about October 2018,law enforcement began investigating a user

who had uploaded child pornography materials to an online website (the "Website"). Law

enforcement officers reviewed approximately 11 ofthe images that had been uploaded and

confirmed that the images depicted child pornography. Specifically, the images depicted pre-

pubescent female minors between the approximate ages of4 and 10 years old. The images

depict the female children exposing their breasts and vaginas, with their legs spread,in

sexually suggestive poses. In all ofthe images, the focus was on the vagina or anus ofthe

minor victim. For example, in one photo, a pre-pubescent female child is laying down nude

with her legs spread, with a mature male placing his finger inside her vagina.

              5.     Records from the Website indicated that the images of child

pornography were uploaded by a user with the account name "Kimo K Bell." Additionally,

records from the Website indicate that the "Kimo K Bell" account was accessed by an

individual utilizing IP address 24.188.176.34. Using open source information, law

enforcement officers were able to trace IP address 24.188.176.34 to defendant KEVIN

BELL'S residence in Brooklyn, New York.

              6.     On or about November 28,2018,law enforcement officers executed a

search warrant for child pornography, electronic devices, and other items at KEVIN BELL's

residence. Law enforcement officers seized approximately 18 electronic devices from

KEVIN bell's residence, including hard drives, laptop computers,tablets, cellular

telephones, external thumb drives, and other items.

              7.     Pursuant to the warrant, law enforcement officers have reviewed the

content contained on one ofthe aforementioned electronic devices, a MacBook Pro laptop
   Case 1:19-cr-00039-RJD Document 1 Filed 11/29/18 Page 4 of 5 PageID #: 4




computer bearing serial number C02PXDW2G8WP(the "MacBook"). Law enforcement

officers have observed at least 500 files containing videos or images of child pornography on

the MacBook. I have reviewed several ofthe files containing videos of child pornography,

which files are described as follows:


                    a. An image ofa female child, approximately 3-4 years old, laying on her
                       side naked while a mature male penetrates her anus with his penis. The
                       focus ofthe image is on the penetration and on the child's vagina.

                    b. An image of a female child, approximately 6-9 years old, naked on her
                       hands and knees while a mature male penetrates her anus. The focus of
                       the image is on the penetration and on the child's vagina.

                    c. A GIF^ of a female child, approximately 6-10 years old, wearing only a
                       top. The GIF shows a mature male penetrating the child's vagina. The
                       focus ofthe GIF is on the penetration.

               8.      During the course ofthe search of KEVIN BELL's residence, an

individual present identified himself as "Kevin Bell." KEVIN BELL was read his Miranda

rights, which he waived. KEVIN BELL subsequently stated, in sum and substance and in

part, that he had downloaded child pornography multiple times over the past four years; the

child pomography consisted mostly of minor females; and he was aware that some ofthe

videos and images that he downloaded were of minors engaged in sexual activity. KEVIN

BELL also admitted that he controlled an email address that I know to be associated with the


"Kimo K Bell" account on the Website. KEVIN BELL further acknowledged that the

electronic devices seized during the search, including the MacBook,and the child

pomography contained on them, belonged to him.



^ A GIF is an image file with the extension ".gif' that is animated by combining several other
images or frames into a single file. The multiple images within a single GIF file are displayed in
succession to create a short clip or movie.
  Case 1:19-cr-00039-RJD Document 1 Filed 11/29/18 Page 5 of 5 PageID #: 5




             WHEREFORE,your deponent respectfully requests that the defendant KEVIN

BELL be dealt with according to law.



                                          [STA COUSINS
                                       Special Agent
                                       United States Department of Homeland Security,
                                       Homeland Security Investigations


Sworn to before me this
29th day ofNovember,2018

        /s/ RML

THE HONORABLE ROBERMl.LEVY
UNITED STATES MAGISTIU^TE JUDGE
EASTERN DISTRICT OF NEW YORK
